IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-57,109-03


EX PARTE RICHARD STEVEN CAVALLO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F00-52125-WR IN THE 265TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to seventeen years' imprisonment. The Fifth Court of Appeals dismissed
his appeal. Cavallo v. State, No. 05-02-01832-CR (Tex. App.-Dallas, March 20, 2003, no pet.).
	Applicant contends that he is entitled to approximately two years of pre-sentence time. The
trial court entered findings of fact and conclusions of law and recommended that we grant relief.  We
disagree. In his second application for a writ of habeas corpus, Applicant challenged his conviction,
arguing, among other things, that his plea was rendered involuntary. On November 3, 2004, we
denied that application without written order on the findings of the trial court. "Under the plain
language of [Article 11.07, § 4 of the Code of Criminal Procedure], once an applicant files an
application challenging the conviction, all subsequent applications regarding the same conviction
must meet one of the two conditions set forth in § 4(a)(1) & (2)." Ex parte Whiteside, 12 S.W.3d
819, 821 (Tex. Crim. App. 2000). Applicant has not satisfied the conditions set forth in § 4.
Accordingly, his application is dismissed.	 
Filed:   February 4, 2009
Do not publish